This suit originated in the justice court The written petition filed by appellees in the justice court and upon which the case was tried in that court and in the county court at law declares upon a promissory note executed by appellant in the principal sum of $183.35, and containing the usual 10 per cent. attorney's fee clause.
In the justice court plaintiff recovered judgment for $199.99, from which the defendant appealed to the county court at law, where the plaintiff recovered judgment for the same amount, from which defendant appeals.
The only question presented for review is one of jurisdiction arising out of the attempt by plaintiffs to waive a portion of the attorney's fees provided for in the note so as to reduce the amount in controversy to $200, or less, and thereby confer jurisdiction upon the justice court. Under the authorities this cannot be done. Burke v. Adoue,3 Tex. Civ. App. 494, 22 S.W. 824, 23 S.W. 91; Wilson v. Ware (Tex.Civ.App.) 166 S.W. 705; Hooper Lumber Co. v. Texas F. Co.,111 Tex. 168, 230 S.W. 141; Pecos  N. T. Railway Co. v. Canyon Coal Co., 102 Tex. 478, 119 S.W. 294.
Reversed, and judgment here rendered dismissing the suit.